Citation Nr: 9918406	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-30 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased (compensable) evaluation for 
arthritis of the knees.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1952 to June 1955 
and from September 1955 to September 1972, for a total active 
service period of 20 years and 27 days.  His decorations 
include the Good Conduct Medal and the National Defense 
Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for hypertension.  By that same rating action, 
increased evaluations were denied for arthritis of the knees 
(rated as noncompensably disabling) and for lumbosacral 
strain (rated as 10 percent disabling).  

The claims for an increased evaluation for lumbosacral strain 
and for an increased evaluation for arthritis of the knees 
are the subject of a Remand which immediately follows the 
decision herein.  


FINDING OF FACT

The evidence does not demonstrate an etiological relationship 
between recent findings of blood pressure readings in the 
high or borderline range and the veteran's period of active 
military service which ended in 1972; nor does the evidence 
demonstrate that hypertension was manifested to a compensable 
degree within one year following the veteran's discharge from 
active duty.  








CONCLUSION OF LAW

The preponderance of the evidence is against a finding that 
hypertension was incurred in or aggravated by the veteran's 
period of active service.  38 U.S.C.A. § 1110, 1151, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

For certain disabilities, including hypertension, service 
connection may be warranted where the disability is 
manifested to a compensable degree within one year following 
the veteran's discharge from active duty, based on the 
provisions pertaining to service connection on a presumptive 
basis, which are found in 38 C.F.R. § 3.309 (1998).  

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
in developing facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.




Medical Evidence

Service medical records are negative for a diagnosis of 
hypertension during the veteran's active duty.  The report of 
a June 1952 medical examination shows that the veteran's 
blood pressure was recorded as 105/60, and the report of a 
June 1955 medical examination shows that blood pressure was 
recorded at 112/60 while sitting.  A September 1955 medical 
examination report shows that the veteran's blood pressure 
was recorded as 110/72, and a June 1961 medical examination 
report shows that the veteran's blood pressure was recorded 
as 120/80.  

A June 1967 service health record shows that Primasens was 
prescribed for treatment of hay fever, and the veteran's 
blood pressure was recorded as 148/98.  The report of a July 
1969 medical examination shows that the veteran's blood 
pressure was recorded as 130/80.  

An April 1972 electrocardiograph record shows an assessment 
of sinus bradycardia.  

The report of the veteran's May 1972 retirement examination 
shows that his heart and vascular systems were clinically 
evaluated as normal.  The report also shows that blood 
pressure was recorded as 100/68 while sitting.  On a May 1972 
report of medical history, completed at the time of 
separation, the veteran indicated that he had never had and 
did not now have high blood pressure.  

In March 1984, the veteran was afforded a VA examination for 
compensation and pension purposes.  The examination report 
shows that on physical examination, his heart was not grossly 
enlarged.  Sounds were of good quality, and there were no 
thrills or murmurs heard.  Sinus rhythm was regular, and A2 
was greater than P2.  The report shows that the veteran's 
blood pressure was recorded as 128/80.  

The record includes VA outpatient treatment notes dated in 
1984 and 1985, showing treatment for various medical 
ailments.  A December 1984 medical record shows that the 
veteran's blood pressure was recorded as 100/70.  In May 
1985, his blood pressure was recorded as 110/82.  

VA outpatient treatment records, dated in 1993 and 1994, show 
that the veteran sought treatment for back pain and 
degenerative joint disease.  A January 1993 medical record 
shows that his blood pressure was recorded as 146/92.  A 
February 2, 1993 outpatient record shows that blood pressure 
was recorded as 136/78, and a February 25, 1993 outpatient 
records shows that blood pressure was recorded as 124/80.  In 
December 1993, blood pressure was recorded as 140/92.  In 
June 1984, the veteran's blood pressure was recorded as 
120/68.  

A December 1995 progress report shows that blood pressure was 
recorded as 140/78.  

A February 1996 progress note shows that the veteran's blood 
pressure was 146/98,a and pulse was irregular.  On repeat 
testing, blood pressure was 132/90.  

A July 1996 progress note shows that blood pressure was 
124/80, and a history of hypertension was noted.  A September 
3, 1996 progress note shows that the veteran's blood pressure 
was recorded as 146/76 (RA).  It was noted that the veteran 
had presented to the endocrine clinic for low testosterone 
level.  "Hypertension" was noted with regard to past 
medical history.  A September 18, 1996 progress note shows 
that the veteran's blood pressure was 124/70 (RA).  

The report of a December 1996 primary care progress note 
shows that the veteran had presented for his annual 
examination.  His blood pressure was recorded as 120/80 and 
119/80.  On physical examination, heart rate was regular.  

A January 1997 progress note shows that the veteran gave a 
history of hypertension.  

In his VA Form 9 (substantive appeal), received in September 
1997, the veteran indicated that he was claiming service 
connection for hypertension as the examining physician at the 
time of his military retirement stated that he was found to 
have hypertension.  The veteran also stated that he had been 
treated for this hypertension from his discharge until the 
present time.  


Analysis

Having reviewed the record, the Board has concluded that a 
grant of service connection is not warranted for 
hypertension.  Specifically, the veteran has failed to 
present evidence which suggests an etiological relationship 
between the period of active service and his current 
complaints of hypertension, for which a current diagnosis is 
shown by history.  

The record indicates that the veteran's blood pressure was 
within normal limits during his active service, with the 
exception of an isolated reading in the high range 
in June 1967.  Thereafter, the veteran's blood pressure was 
recorded at ranges within normal limits, as it was at the 
time of separation.  The service medical records do not show 
that the veteran was diagnosed or treated for hypertension 
during his active duty; nor does the separation examination 
report show a notation of hypertension.  Thus, there is no 
objective corroboration for the veteran's contention that 
hypertension was found by the military examiner at the time 
of his retirement physical examination, and there is no 
evidence that hypertension was manifested to a compensable 
degree within one year following the veteran's discharge from 
active service.  

In addition, although readings in the high or borderline 
range have been demonstrated on at least four occasions 
during the veteran's recent outpatient treatment, the 
outpatient treatment reports show diagnoses of hypertension 
by history only.  Furthermore, the veteran has not presented 
any evidence, to include a medical opinion, which suggests an 
etiological relationship between these recent post-service 
findings of high or borderline blood pressure readings and 
his period of active military service.  

The record shows that the veteran was discharged from active 
duty in 1972, and there is no post-service record of 
borderline high blood pressure readings until 1993, a period 
of more than twenty years thereafter.  At the time of a March 
1984 VA examination, conducted over 10 years following the 
veteran's discharge from service, his veteran's heart and 
blood pressure were within normal limits.  Thus, there is no 
evidence of ongoing or continuing treatment for high blood 
pressure from the time of service which would suggest that 
hypertension has been manifested since that time or that 
hypertension was present therein.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the evidence is against a finding that 
hypertension was incurred in or aggravated by the veteran's 
period of active service.  As such, a grant of service 
connection for hypertension is not warranted, and the 
veteran's claim is denied.  


ORDER

Service connection is denied for hypertension.  


REMAND


The veteran contends that increased evaluations are warranted 
for his service-connected lumbosacral strain and his service-
connected arthritis of the knees.  

Having reviewed the record, the Board has concluded that 
further evidentiary development is required prior to the 
adjudication of the claims on appeal.  Specifically, the 
record indicates that the veteran's knee disability has not 
been evaluated by VA for compensation and pension purposes 
since June 1985, a period of more than 10 years.  In the 
Board's view, the veteran should be afforded a VA orthopedic 
examination in order to assess the current nature and 
severity of his knee disability as well as any degree of 
functional loss which is associated therewith.  

Likewise, the veteran was not afforded a VA examination of 
his back in conjunction with this appeal, and his most recent 
VA spine examination was conducted in September 1994, during 
the course of a prior claim for an increased evaluation.  
Therefore, on remand the veteran will also be afforded a new 
VA orthopedic examination of his spine, in order to obtain 
information regarding the current nature and severity of his 
service-connected low back disability and any degree of 
functional loss which is associated therewith.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of any recent 
treatment, from either VA or private 
sources, which he has received for his 
service-connected back and knee 
disabilities.  Utilizing the information 
provided by the veteran, the RO should 
contact all named caregivers and 
facilities in order to request copies of 
the veteran's treatment records, apart 
from those records which have already 
been associated with the claims folder.  
In particular, the RO should request the 
veteran's outpatient treatment records 
from the Gainesville VAMC, from January 
1997 to the present time.  All records 
obtained through these channels should be 
associated with the claims folder.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for an 
orthopedic examinations of his back and 
knees by a VA physician.  The examination 
should include all special tests and 
studies as indicated, to include x-rays 
and range of motion studies.  All 
objective findings should be noted in 
detail.

On examination of the veteran's knees, 
the examiner should conduct complete 
stability testing of the various knee 
ligaments of each knee, and the objective 
findings should be fully noted, to 
include an opinion as to whether the 
currently manifested degree of 
subluxation or instability, if any, is 
slight, moderate, or severe.  Findings 
such as swelling, muscle spasm, or 
painful motion should be noted.  

On examination of the veteran's spine, 
the examiner should indicate whether or 
not the following are manifested:  muscle 
spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a 
standing position; listing of the whole 
spine to the opposite side; positive 
Goldthwaite's sign; marked limitation of 
forward bending in standing position; 
loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space; or abnormal 
mobility on forced motion.

The veteran's knees and his back should 
also be examined for degrees of both 
active and passive range of motion.  The 
examiner should indicate whether and to 
what extent the low back disability or 
the knee disability is manifested by 
weakened movement, excess fatigability, 
atrophy of disuse, or incoordination 
attributable to the service-connected 
lumbosacral strain or the service 
connection arthritis of the knees.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the low back is used repeatedly 
over a period of time.  

The veteran's medical history should be 
reviewed prior to the examination, and to 
that end, a copy of this Remand and the 
claims folder should be provided to the 
examiner prior to the examination.  
Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that all 
of the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
implemented.  If the examination report 
does not include all requested test 
reports, special studies, objective 
findings, or opinions, the report must be 
returned to the examiner for corrective 
action.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the veteran's claims based on all 
of the evidence which is now of record, 
in order to determine whether favorable 
outcomes are now warranted.  If any 
decision remains adverse, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

5. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 
1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

